DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-28 (New)
Claims 1-13 (Canceled)
Claim Objection
Claim 17 is objected to because of the following informalities:
Claim 17, line 1, the recitation “the coupling means” should be -- the mechanical coupling means
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Regarding claim 1, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim 1, lines 2-3 and 6-7, the recitation “a mechanical coupling means … to hold the flying device integral with the cable”; “means for charging the at least one battery…the charging means…”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “to hold the flying device integral with the cable”; “charging the at least one battery”, respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “to hold the flying device integral with the cable”; “charging the at least one battery”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 limitation “a mechanical coupling means … to hold the flying device integral with the cable”; “means for charging the at least one battery…the charging means…” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a hook or a clamp”; “a charger”, respectively.
In addition, claim 17, line 2, the recitation “a rolling means … to enable the flying device to be moved along the cable”, appears to be “rotation around the front to back axis” so that the flying device moves along the cable.
Claim 23, line 2, the recitation “short-circuit means to short circuit the charging means” appears to be “bypassing the charging circuit, with a turned-on switch in parallel to the charging circuit, to stop inductive charging current applied to the charging circuit”.
Claim 27, line 2, the recitation “regulating means for limiting the charging current” appears to be “a current limiter” for over-current protection.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the                                                                                           drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. 2017/0015414), in view of Ananthanarayanan (U.S. 9421869).

Regarding claim 14, Chan teaches in Fig. 9B or 9C, an electrically propelled flying device (UAV) comprising:
a mechanical coupling means (H+C; [0117] [0122]) arranged to cooperate with a cable (W) of an electric distribution line ([0117]) so as to hold the flying device integral with the cable (W) in a rest position ([0117] [0199]);
at least one rechargeable battery ([0117]) for supplying power necessary to electrically propel the flying device (UAV); and
means for charging the at least one battery ([0117] [0199]) included in the mechanical coupling means (H+C), the charging means being configured, as soon as a so-called line current passes through the cable (W), to cooperate with said cable (W) in order to charge the at least one battery ([0117]), the charging means being provided with an electrode (where H in contact with W) arranged to be in contact ([0199] [0119]) with the cable (W) as soon as the flying device (UAV) is hooked (via H; [0117] [0199]) to the cable (W).
Chan does not explicitly teach (the charging means being) disposed in a Faraday cage. 
Ananthanarayanan (U.S. 9421869) teaches the charging means being a Faraday cage (col. 6, lines 55-59; col. 8, lines 25-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Faraday cage of Ananthanarayanan’s into Chan’s, in order to protect the UAV components from electromagnetic energy (col. 6, lines 55-59; col. 8, lines 25-40; Ananthanarayanan).
Regarding claim 15, Chan teaches in Fig. 9B or 9C, the device according to claim 14, in view of Ananthanarayanan, wherein the mechanical coupling means (H+C; [0117] [0122]) comprises a hook for hooking (H; [0117]) the flying device (UAV) to the cable (W).
Regarding claim 17, Chan teaches in Fig. 9B or 9C, the device according to claim 14, in view of Ananthanarayanan, wherein the mechanical coupling means (H+C; [0117] [0122]) is fitted with a rolling means (inherent characteristic of a flying device/UAV) arranged to enable the flying device (UAV) to be moved along (abstract, lines 19-20) the cable of the distribution line (Fig. 9B or 9C or Fig. 2-3; [0117]).
Claims 16 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. 2017/0015414) and Ananthanarayanan (U.S. 9421869), as applied above in claim 14, and further in view of Steiner (U.S. 20150137596).
Regarding claim 16, Chan teaches in Fig. 9B or 9C, the device according to claim 14, in view of Ananthanarayanan, wherein the mechanical coupling means (H+C; [0117] [0122]) comprises a clamp provided to hook (via H; [0117]) the flying device (UAV) to the cable (W).
	Chan does not explicitly teach (a clamp provided) with at least two clamp grippers.
	Steiner teaches a clamp (102+104, Fig. 1) provided with at least two clamp grippers (102, 104, Fig. 1; [0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clamp provided with at least two clamp grippers of Steiner’ into Chan’s, in view of Ananthanarayanan’s, in order to secure clamping around the power line.
	

Regarding claim 18, Chan teaches in Fig. 9B or 9C, the device according to claim 14, in view of Ananthanarayanan, wherein the charging means ([0117] [0199]) comprise as soon as a cooperation between the mechanical coupling means (H+C; [0117] [0122]) and the cable (W) occurs so as to inductively cause a so-called induced current ([0123] [0117]), to flow and for charging the at least one battery ([0117] [0213]).
	Chan does not explicitly teach at least one winding having two main ends including a first end and a second end respectively, the at least one winding being arranged to be magnetically coupled with the cable (as soon as a cooperation between the mechanical coupling means and the cable occurs so as to inductively cause a so-called induced current) to flow in the at least one winding.
Steiner teaches at least one winding (abstract; [0010]) having two main ends including a first end and a second end respectively (abstract; [0010]), the at least one winding (abstract; [0010]) being arranged to be magnetically coupled with the cable (100, Fig. 1) as soon as a cooperation between the mechanical coupling means (102+104, Fig. 1) and the cable (100, Fig. 1) occurs so as to inductively cause a so-called induced current (abstract; [0010]), to flow in the at least one winding (abstract; [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one winding having two main ends including a first end and a second end respectively, the at least one winding being arranged to be magnetically coupled with the cable of Davis’ into Chan’s, in view of Ananthanarayanan, in order to secure clamping around the power line and to provide a secondary winding of a current transformer (abstract; Steiner). See Note below for further reference of an UAV including a clamp with two grippers and at least one winding with two ends.
Note: Marshall (U.S. 7318564) teaches a clamp (200, Fig. 3) provided with at least two clamp grippers (202, 204, Fig. 3) to hook UAV (100, Fig. 2A) to power line/cable (104, Fig. 1b and 3) for inductive power transfer from power line to UAV; at least one winding (212, Fig. 3) having two main ends including a first end and a second end respectively (ends of 300, Fig. 3), the at least one winding (212, Fig. 3) being arranged to be magnetically coupled (col. 7, lines 6-10) with the cable (104, Fig. 1b and 3) as soon as a cooperation between the mechanical coupling means (200, Fig. 3) and the cable (104, Fig. 1b and 3) occurs so as to inductively cause a so-called induced current (col. 7, lines 6-10) to flow in the at least one winding (212, Fig. 3); short circuit (shorting both ends of 300, Fig. 3 with a switch and resistor in series to dissipate heat to stop charging, col. 7, lines 6-10 and 33-37); full wave bridge rectifier circuit (Fig. 9)
Regarding claim 19, Chan teaches in Fig. 9B or 9C, the device according to claim 18, in view of Ananthanarayanan and further in view of Steiner, wherein the mechanical coupling means (H+C; [0117] [0122]) comprises a hook (H; [0117]) for hooking the flying device (UAV) to the cable (W) and the at least one winding (abstract; [0010]; Steiner) forms the hook (H; [0117]) (102+104, Fig. 1; Steiner).
Regarding claim 20, Chan teaches in Fig. 9B or 9C, the device according to claim 18, in view of Ananthanarayanan and further in view of Davis, wherein the mechanical coupling means (H+C; [0117] [0122]) comprises a clamp (H) provided to hook the flying device (UAV) to the cable (W) and 
Chan does not explicitly teach (a clamp provided) with at least two clamp grippers, wherein the at least one winding forms at least one of the grippers of the clamp.
Steiner teaches a clamp provided with at least two clamp grippers (102, 104, Fig. 1), wherein the at least one winding (abstract; [0010]) forms at least one of the grippers (one of 102, 104, Fig. 1) of the clamp. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clamp provided with at least two clamp grippers, wherein the at least one winding forms at least one of the grippers of the clamp of Steiner’s into Chan’s, in view of Ananthanarayanan’s, in order to secure clamping around the power line and to provide a secondary winding of a current transformer (abstract; Steiner).
Regarding claim 21, Chan teaches in Fig. 9B or 9C, the device according to claim 18, in view of Ananthanarayanan and further in view of Steiner, wherein the charging means comprise a current rectifier ([0010]-[0011]; Steiner) arranged to rectify the induced current into a dc component current ([0012]; Steiner), called a charging current ([0013]; Steiner), before being injected into the at least one battery ([0013] [0025]; Steiner).
Regarding claim 22, Chan teaches in Fig. 9B or 9C, the device according to claim 21, in view of Ananthanarayanan and further in view of Steiner, wherein the rectifier ([0011] [0012]; Steiner) comprises at least one diode ([0082]; Steiner).
Regarding claim 23, Chan teaches in Fig. 9B or 9C, the device according to claim 18, in view of Ananthanarayanan and further in view of Steiner, wherein the charging means comprise short-circuiting means ([0077] [0082] [0075], last 2 lines; Steiner) configured to short-circuit the charging means ([0077] [0082]; Steiner). See Note above in claim 18 for further reference of short-circuit.
Regarding claim 24, Chan teaches in Fig. 9B or 9C, the device according to claim 23, in view of Ananthanarayanan and further in view of Steiner, wherein the short-circuiting means ([0077] [0082] [0075], last 2 lines; Steiner) are configured to short-circuit the charging means as soon as the at least one battery ([0074] [0025]; Steiner), during a charging phase, has reached a charge at least equal to a predetermined charge ([0074]; Steiner).
Regarding claim 25, Chan teaches in Fig. 9B or 9C, the device according to claim 18, in view of Ananthanarayanan and further in view of Steiner, wherein the short-circuiting means ([0077] [0082] [0075], last 2 lines; Steiner) are arranged to short-circuit the at least one winding (abstract; [0010]; Steiner).
Regarding claim 26, Chan teaches in Fig. 9B or 9C, the device according to claim 25, in view of Ananthanarayanan and further in view of Steiner, wherein the charging means comprise a current rectifier ([0010]-[0011]; Steiner) arranged to rectify the induced current into a dc component current ([0012]; Steiner), called a charging current ([0013]; Steiner), before being injected into the at least one battery ([0013] [0025]; Steiner), and the short-circuiting means ([0077] [0082] [0075], last 2 lines; Steiner) are arranged to short-circuit the current rectifier ([0082] [0010]-[0011]; Steiner).
Regarding claim 27, Chan teaches in Fig. 9B or 9C, the device according to claim 18, in view of Ananthanarayanan and further in view of Steiner, wherein the charging means comprise regulating means ([0024] [0025] [0066]; Steiner) for limiting the charging current ([0024] [0025] [0066]; Steiner).
Regarding claim 28, Chan teaches in Fig. 9B or 9C, the device according to claim 27, in view of Ananthanarayanan and further in view of Steiner, wherein the regulating means ([0024] [0025] [0066]; Steiner) are configure to perform chopping of either of the induced and charging currents ([0024] [0025] [0066]; Steiner).

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 7318564, U.S. 7714536, U.S. 4839600 and U.S. 2012/0218114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 5, 2022